Bosworth, Ch. J.
—The authority to issue the precept in this case must be found in the Laws of 1840, 333, ch. 386, § 15, and the Laws of 1847, 491, ch. 390, or else it must be set aside as unauthorized and illegal. No other statute is cited as conferring authority to issue it.
Section 15 of chapter 386 of the Laws of 1840, enacts that “all orders awarding costs upon granting or denying special motions shall specify the amount of such costs; and where the order for the payment of costs, or any sum of money upon special motion, is not conditional," a precept to enforce payment of such costs or sum of money may be issued, "without any demand or application to the court.”
Chapter 390 of the Laws of 1847, enacts (§ 2) that “ no person ■ shall be imprisoned for the non-payment of interlocutory costs,” except in certain special cases enumerated in that section.
Section 3, “ Process in the nature of fieri facias against personal property may be issued for the collection of such costs founded on such order of court.”
Interlocutory (in law) means that which decides, not the cause, but only settles some intervening matter relating to the cause. The matter thus settled is. brought before the court by special motion.
*308■ A judicial examination of an issue of law is a trial. (Code, § 252.)
Such an issue must be noticed for trial (Ib., 256), and be placed on the calendar (Ib., 253) ; and a trial-fee is given to the successful partyj if he succeeds in the- cause (Ib., 307, subd. 4), otherwise not.
• The decision upon -the demurrer, when liberty to. amend is not given, is final. And if liberty be given, and it is not acted upon within the prescribed time, the decision becomes absolute and final. ■ It is a final determination of the rights of the parties, as to the cause of action or defence covered by the demurrer. It is quo ad hoo a judgment, (Ib., 245.)
■ So record can be made up until the issues of fact are disposed of. (Masters a. Barnard, 6 How. Pr., 113.) And in this case,'if the defendants should obtain a verdict on the issues of fact, the plaintiffs cannot have any costs of their demurrer. (Ib.) Such was the law prior to the Code. (2 Rev. Stat., 617, § 28 [27].)
There is no provision in the Code authorizing the award of costs to bothparties, on "the final disposition of an action for the recovery- of- money. Either the plaintiff or the. -defendant recovers his costs of the action, but only one of- them can -have such costs ; and the amount of such costs is fixed by the Code, and is not a subject of judicial discretion.
■ This- motion should be disposed of,- as it would be, if the order of the 14th of "May; 1861, did not give defendants liberty to amend" on terms. 1 Those "terms have not been complied with, and that part of. the order has become inoperative. Rejecting that, the order is, that “ the plaintiffs have judgment on. each and all of said demurrers, with costs.”
•Suclrwas the order in Wesley a. Bennett (6 Abbotts' Pr., 12), except that the order in the latter case gave $10 costs of the motion, judgment having been moved for under section 247 of the Code. .Yet" it Was held in that case that the $10 costs could not be collected by precept, but must be included, in the judgment, and collected by execution upon it.
That "demurrer! was to only one of two causes of action, stated in the complaint, and the issues of fact joined upon the allegations constituting the other cause" of action had not been- tried, (See, also, Wesley a. Bennett, 5 Abbotts' Pr., 498.)
*309In that case, as in this, the costs sought to be collected were costs of a.proceeding to obtain judgment, as the immediate and only decision to be made upon it. In the present case, that proceeding was not a motion, but a trials and the costs in question are the costs of that trial; and the order in which that proceeding ended is, that the plaintiffs have judgment.
The added words, “ with costs,” only import that it is to be part of the judgment ordered that the plaintiffs recover costs of the demurrer. This should probably be understood to mean, that they recover costs of the demurrer, if entitled to the costs of the action, as by law they are entitled to them only in that contingency.
But if construed to mean that the order awards costs of the demurrers, even though the defendants should succeed on the whole record, the difficulty still remains, that they are the costs of certain issues only, which on a trial thereof were decided in favor of the plaintiffs; and the decision is, that the plaintiffs have judgmént on their demurrers, with the costs of their demurrers. They must be collected like the costs of any trial followed -by judgment. Still, I think it should be held, that no costs are awarded, if the plaintiffs do.not recover $50. A judgment 16 with costs,” is a judgment with- such costs as the law gives in the particular case, and dependent upon the- contingencies to which the law subjects them.
If these views are correct, it was irregular to issue a precept.
Drummond a. Husson (1 Duer, 633) decides nothing in conflict with the views already stated. :
Section 349 of the Code treats _a decision sustaining or overruling a demurrer as an order.
The only consequence of this statutory law is, that the trial of an issue of law may result in a decision which is called an order, an appeal from which will be regarded' as a motion, for, all the purposes of the costs-of such appeal.
The construction given to section 349, subd. 2, treats all decisions of demurrers as orders, when they give leave to amend, so long as the time to amend is running.
But there has been no construction given to it which converts the trial of an issue of law into a special motion, or takes from the successful party the trial-fee given by the Code, and substitutes for it the costs of a motion.
*310The remark in Drummond a. Husson, that 'the only effect of the decision of a demurrer relating to only part of a pleading, “is to strike out or retain that part of the pleading to which the demurrer applies, leaving the other issues undetermined,” is calculated to mislead, if it favors the idea that sustaining a demurrer to a pleading expunges it from the record.
A demurrer to a pleading for insufficiency, if sustained, decides that it does not contain a cause of action' or a defence ; hut the pleading remains on the record. Still, the matter of' it •does not enter into the consideration of the court in the subsequent progress of the cause, prior to judgment.
If overruled, then the decision establishes the sufficiency of the cause of action or defence, and the demurrer admits the truth of the facts stated in the pleading demurred to.
These costs, in my opinion, cannot be called interlocutory costs with any more propriety than the costs of the trial of the issues of fact. If a complaint contain two causes of action, and only two, and issues of fact be joined as to .one of them, and a demurrer be interposed to the other for insufficiency, the issue of fact must be tried by a jury, and the issue of law by the court, if the action be one for the recovery of money. On the trial of the issue of law, judgment is ordered for the defendant “ with costs.” On the trial of the issues of fact, the plaintiff recovers over $50, and of course recovers costs. The costs of the trial in one issue, can no more be called interlocutory, than the costs of the trial of the other issue. If in such a case the defendant will recover the costs of his demurrer, he will recover them as the costs of a trial, which, by the very terms of the decision made, are to constitute a part of the judgment ordered in ‘ his favor. They are the final costs of the last proceeding had to determine the issue of law, and are neither interlocutory nor the costs of .a special motion.
The precept .must be .set aside as irregularly issued.